DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono Atsushi (JP Pub 2008-066921, cited in IDS 4/02/2019, 892 attached Machine translated copy).
As to claim 1, Ono teaches a piezoelectric resonator device (fig 2c) comprising: a piezoelectric resonator (40) plate including a first excitation electrode on a first main surface of a substrate, and a second excitation electrode formed on a second surface of the substrate, the second electrode making a pair with the first excitation electrode (paragraph 31);
A first sealing member (30) covering the first excitation electrode of the piezoelectric resonator plate;
A second sealing member (50) covering the second excitation electrode of the piezoelectric resonator plate;
An internal space formed by bonding the first sealing member to the piezoelectric plate (paragraphs 30 and 31) and by bonding the second sealing member of the piezoelectric plate, the internal space hermetically sealing a vibrating part including the first excitation electrode and the second excitation electrode of the piezoelectric plate (paragraph 31), wherein

As to claim 2, Ono teaches the shield electrodes are patterned on inner surface sides of the first sealing member and the second sealing member (paragraph 33), at positions corresponding to shapes of the first and second excitation electrodes formed on the piezoelectric plate (formed to cover the resonator), such that the shield electrodes are respectively superimposed on the first excitation electrode and the second excitation electrode in plan view (paragraph 29)
	As to claim 5, Ono teaches an IC chip (fig 3, 100)) on mounted on a sealing member, and at least one of the shield electrodes is disposed on a surface on which the IC chip is mounted (paragraph 38 and 40, pads corresponding to a connection with 65 that connects to a shield layer 79).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wajima (Patent 6373169) in view of Chen et al (Pub 2015/0115376, further referred to as Chen).
As to claim 1, Wajima teaches a piezoelectric resonator device (fig 18a and 19) comprising: a piezoelectric resonator (2a) plate including a first excitation electrode (2b) on a first main surface of a 
A first sealing member (65) covering the first excitation electrode of the piezoelectric resonator plate;
A second sealing member (66) covering the second excitation electrode of the piezoelectric resonator plate;
An internal space (70 and 71) formed by bonding the first sealing member to the piezoelectric plate (bonded through 63) and by bonding the second sealing member of the piezoelectric plate (bonded through 64), the internal space hermetically sealing a vibrating part including the first excitation electrode and the second excitation electrode of the piezoelectric plate (column 13 lines 56-64);
Wajima does not teach shield electrodes formed in the inner space.
Chen teaches a resonator circuit (fig 2a and 2c) where a resonator (102) is formed in an inner space (110) between a first sealing member (130) and a second sealing member (101) where a shield electrodes (132, 140) is formed in the inner space being connected to a fixed potential (204)(paragraph 61).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator taught in Wajima with the shielding taught in Chen in order to improve resonator isolation and quality.
Allowable Subject Matter
Claims 3, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Gan et al (Patent 8349635) teaches a resonator formed in a cavity with a shielding layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849